        Case 5:18-cv-00555-XR Document 457-10 Filed 07/30/21 Page 1 of 1


From:             Puryear, Hollee (USATXW)
To:               Thelma Alvarado-Garza; Jamal Alsaffar (jalsaffar@nationaltriallaw.com); Tom Jacob
                  (tjacob@nationaltriallaw.com)
Cc:               Dingivan, James (USATXW); Gilligan, Jim (USATXW); Jones, Joan (USATXW) [Contractor]; Garza, Erica
                  (USATXW) [Contractor]
Subject:          Holcombe et al v. USA - Expert Designation
Date:             Friday, February 26, 2021 10:48:43 AM



Please confirm receipt.

Good morning,

The following report is now available on USAfx:

Kosnett

        Ex. 8.2 Colbath, David

Thank you,

Hollee Puryear
Paralegal Specialist
United States Attorney’s Office
Western District of Texas
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216
Phone: (210) 384-7348




                                                                                                          Exhibit 10 Page 1 of 1
